DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the remarks and argument filed by applicant on February 09, 2022 in response to the Office Action mailed on December 24, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14 and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al. (WO 2017/123601, hereinafter Fourez and attached with this Office Action), in view of von Mueller et al. (US 8,769,275, hereinafter Mueller). 
With respect to claim 1, Fourez discloses a method of using a source of pre-established funds to perform a financial transaction with another, the another employing a payment processor, the financial transaction including an obligation to pay the another for the number of charges, the source of pre-established funds having an amount of available funds (abstract and claim 1), comprising: 
receiving an initiation input that requests an initiation of the financial transaction (abstract and claim 1); 
detokenizing a token that is stored in a storage and that is representative of the source of pre-established funds to form a set of data that comprises a Primary Account Number (PAN) of the source of pre-established funds (abstract and claim 1); 
communicating to at least one of a credit card company and an issuing bank the PAN and an authorization request that the issuing bank authorize use of at least a portion of the amount of available funds to pay the obligation (abstract and claim 1 and detailed description discloses credit card company); 
receiving an authorization code that is representative of an agreement by the issuing bank to make available the at least portion of the amount of available funds (abstract and claim 1 and detailed description discloses the amount); and 
responsive to the receiving of the authorization code, sending to the another an initiation notification that the financial transaction has been initiated (abstract and claim 1 and detailed description).
Fourez does not explicitly disclose the feature of the financial transaction including a number of charges, at least a subset of the charges of the number of charges being added by the another during the financial transaction. 
However, Mueller teaches the feature of the financial transaction including a number of charges, at least a subset of the charges of the number of charges being added by the another during the financial transaction (abstract and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Fourez to include the feature of the financial transaction including a number of charges, at least a subset of the charges of the number of charges being added by the another during the financial transaction, as taught by Mueller in order to facilitate the completion of the transactions. 
With respect to claim 2, Mueller further teaches the feature further comprising: storing a mirror copy of the transaction, receiving a charge notification that the another has added a charge from among the number of charges to the financial transaction with a Point Of Sale (POS) system; and updating the mirror copy to include the charge (claim 1).
With respect to claim 3, Fourez further teaches the feature, further comprising, responsive to the receiving of the charge notification, communicating to the at least one of the credit card company and the issuing bank another authorization request that the issuing bank authorize an additional amount that includes the charge to pay the obligation (abstract and claim 1).
With respect to claims 4, Fourez further teaches the feature, further comprising: receiving a decline message that is representative of a notification by the issuing bank that the additional amount will not be available (detailed description); 
generating a transaction token that is based at least in part upon the authorization code and that can be detokenized to form a set of data that includes the authorization code and sending the transaction token to the payment processor in partial payment of the obligation (abstract and claim 1).
With respect to claim 9, Fourez further teaches the feature comprising: receiving another initiation input that requests an initiation of another financial transaction; making a determination that the obligation is unpaid and, responsive thereto, refraining from initiating the another financial transaction while the obligation remains unpaid (claim 1).
With respect to claim 10, Fourez further teaches the feature further comprising receiving as a part of the initiation input a selection input that selects the source of pre-established funds for use in paying the obligation (claim 1).
With respect to claim 11, Fourez further teaches the feature comprising: detecting a closing input; communicating to at least one of the credit card company and the issuing bank another request that the issuing bank authorize use of another at least portion of the amount of available funds to pay the obligation; receiving another authorization code that is representative of an agreement by the issuing bank to make available the another at least portion of the amount of available funds; and sending the another authorization code to the payment processor in payment of the obligation (detailed description).
With respect to claim 12, Fourez further teaches the feature further comprising: again detokenizing the token to form another set of data that comprises the PAN, communicating the PAN to the at least one of the credit card company and the issuing bank as a part of the another request, generating a transaction token that is based at least in part upon the another authorization code and that can be detokenized to form a further set of data that includes the authorization code and sending the transaction token to the payment processor as the another authorization code (abstract and claim 1).
With respect to claim 13, Fourez discloses a method of enabling a financial transaction using a source of pre-established funds having an amount of available funds to pay an obligation, comprising: 
responsive to a predetermined event, communicating to at least one of a credit card company and an issuing bank an authorization request that the issuing bank authorize use of at least a portion of the amount of available funds to pay the obligation; 
receiving an authorization code that is representative of an agreement by the issuing bank to make available the at least portion of the amount of available funds; 
generating a transaction token that is based at least in part upon the authorization code and that can be detokenized to form a set of data that includes the authorization code; and sending the transaction token to the payment processor in payment of the obligation.
Fourez does not explicitly disclose the feature wherein a payment processor can be employed by another.
However, Mueller teaches the feature wherein the payment processor can be employed by another (column 3 lines 42-54).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Fourez to include the feature wherein a payment processor can be employed by another, as taught by Mueller in order to facilitate the completion of the transactions. 
With respect to claim 14, Fourez further discloses the feature wherein the generating of the transaction token comprises generating the transaction token based at least in part upon the authorization code and at least a portion of a Primary Account Number (PAN) of the source of pre-established funds and that can be detokenized to form a set of data that includes the authorization code and the at least portion of the PAN (abstract and claim 1).
With respect to claim 16, Mueller further teaches the feature wherein the financial transaction includes a number of charges, at least a subset of the charges of the number of charges being added by the another during the financial transaction, and further comprising adding a gratuity to the number of charges to form the obligation (abstract and claim 1).
With respect to claim 17, Mueller further teaches the feature further comprising adding the gratuity responsive to a detection of a gratuity input (abstract and claim 1).
Claim 5-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourez and Mueller as applied to claim 1 and 13 above and further in view of Examiner’s Official Notice.
The combination of Fourez and Mueller teaches all of the limitations above but silent regarding the feature of forwarding the mirror copy to a mobile electronic device, sending to the another as the initiation notification a name of an owner of the source of pre-established funds, detecting a location of a mobile electronic device that is used by an owner of the source of pre-established funds; determining that the location is within a predetermined proximity of the another; and performing at least one of the detokenizing, the communicating, and the sending responsive at least in part to the determining, and triggering the outputting on a mobile electronic device that is used by an owner of the source of pre-established funds an invitation to make the initiation input, the triggering being responsive to at least one of: a determination that a location of the mobile electronic device is within a predetermined proximity of the another, and a determination that the owner is traveling to the another.
Examiner takes official notice that it is old and well known in art at the time of this invention to perform these above identified features. 
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Fourez and Mueller to include above identified feature as taught by Examiner’s Official Notice in order to facilitate the completion of the transactions. 


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourez in view of Campos et al. (WO 2013/123438 A1, hereinafter Campos and attached with this Office Action).
With respect to claim 18, Fourez discloses a method of making available a source of pre-established funds to perform a number of financial transactions, the source of pre-established funds having an amount of available funds, comprising: 
communicating to at least one of a credit card company and an issuing bank the PAN and a request that the issuing bank authorize use of at least a portion of the amount of available funds (abstract and claim 1); 
receiving an authorization code that is representative of an agreement by the issuing bank to make available the at least portion of the amount of available funds (abstract and claim 1); 
responsive to the receiving of the authorization code, generating a token that is representative of the source of pre-established funds and that can be detokenized to form a set of data that includes the PAN (abstract and claim 1); 
storing the token in a secure storage (abstract and claim 1); 
and outputting an indication that the source of pre-established funds is available for use (abstract and claim 1).
Fourez does not explicitly disclose the feature of receiving a registration input that comprises a Primary Account Number (PAN) of the source of pre-established funds.
However, Campos teaches the feature of receiving a registration input that comprises a Primary Account Number (PAN) of the source of pre-established funds  (claims 1, 15 and 17).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Fourez to include the feature of receiving a registration input that comprises a Primary Account Number (PAN) of the source of pre-established funds, as taught by Campos in order to facilitate the completion of the transactions. 
With respect to claim 19, Fourez further teaches the feature further comprising: receiving a selection input that selects the source of pre-established funds for use in paying an obligation that is owed to another who employs a payment processor, the obligation being a part of a financial transaction of the number of financial transactions; communicating to at least one of the credit card company and the issuing bank another request that the issuing bank authorize use of another at least portion of the amount of available funds to pay the obligation; receiving another authorization code that is representative of another agreement by the issuing bank to make available the another at least portion of the amount of available funds; and sending the another authorization code to the payment processor in payment of the obligation (abstract, claim 1).
With respect to claim 20, Fourez further teaches the feature further comprising: generating a transaction token that is based at least in part upon the another authorization code and that can be detokenized to form a set of data that includes the authorization code; and sending the transaction token to the payment processor as the another authorization code (abstract and claim 1).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687